

117 HR 5313 IH: Reese’s Law
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5313IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Ms. Kelly of Illinois (for herself, Mr. Arrington, and Mr. Lieu) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo protect children and other consumers against hazards associated with the accidental ingestion of button cell or coin batteries by requiring the Consumer Product Safety Commission to promulgate a consumer product safety standard to require child-resistant closures on consumer products that use such batteries, and for other purposes.1.Short titleThis Act may be cited as Reese’s Law.2.Consumer product safety standard for button cell or coin batteries and consumer products containing such batteries(a)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall, in accordance with section 553 of title 5, United States Code, promulgate a final consumer product safety standard for button cell or coin batteries and consumer products containing button cell or coin batteries that includes at least—(1)a performance standard requiring the button cell or coin battery compartments of a consumer product containing button cell or coin batteries to be secured in a manner that prevents access to button cell or coin batteries by children that are 6 years of age or younger during reasonably foreseeable use or misuse conditions; and(2)warning label requirements—(A)to be included on the packaging of button cell or coin batteries and the packaging of a consumer product containing button cell or coin batteries;(B)to be included in any literature, such as a user manual, that accompanies a consumer product containing button cell or coin batteries; and(C)to be included, as practicable, directly on a consumer product containing button cell or coin batteries in a manner that is visible to the consumer upon installation or replacement of the button cell or coin battery.(b)Requirements for warning labelsWarning labels required under subsection (a)(2) shall—(1)clearly identify the hazard of ingestion; and(2)instruct consumers, as practicable, to keep new and used batteries out of the reach of children, to seek immediate medical attention if a battery is ingested, and to follow any other consensus medical advice. (c)Treatment of standard for enforcement purposesA consumer product safety standard promulgated under subsection (a) shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).(d)Exception for reliance on voluntary standard(1)Before promulgation of standard by CommissionSubsection (a) shall not apply if the Commission determines, before the Commission promulgates a final consumer product safety standard under such subsection, that—(A)there is a voluntary consumer product safety standard that meets the requirements for a standard promulgated under subsection (a); and(B)the voluntary standard described in subparagraph (A)—(i)is in effect at the time of the determination by the Commission; or(ii)will be in effect not later than the date that is 180 days after the date of the enactment of this Act.(2)After promulgation of standard by CommissionA final consumer product safety standard promulgated under subsection (a) shall cease to apply on the date described in subsection (e)(2) if the Commission determines that—(A)there is a voluntary consumer product safety standard that meets the requirements for a standard promulgated under subsection (a); and(B)the voluntary standard described in subparagraph (A)—(i)is in effect at the time of the determination by the Commission; or(ii)will be in effect not later than the date that is 180 days after the date of the determination by the Commission.(3)Determination required to be published in Federal RegisterAny determination made by the Commission under this subsection shall be published in the Federal Register.(e)Treatment of voluntary standard for enforcement purposes(1)In generalIf the Commission makes a determination under subsection (d) with respect to a voluntary standard, the requirements of such voluntary standard shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) beginning on the date described in paragraph (2).(2)Date describedThe date described in this paragraph is the later of—(A)the date of the determination of the Commission under subsection (d) with respect to the voluntary standard described in paragraph (1); or(B)the effective date contained in the voluntary standard described in paragraph (1).(f)Revision of voluntary standard(1)Notice to CommissionIf a voluntary standard with respect to which the Commission has made a determination under subsection (d) is subsequently revised, the organization that revised the standard shall notify the Commission after the final approval of the revision.(2)Effective date of revisionBeginning on the date that is 180 days after the Commission is notified of a revised voluntary standard described in paragraph (1) (or such later date as the Commission determines appropriate), such revised voluntary standard shall become enforceable as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), in place of the prior version, unless, within 90 days after receiving the notice, the Commission determines that the revised voluntary standard does not meet the requirements for a standard promulgated under subsection (a).(g)Future rulemakingAt any time after the promulgation of a final consumer product safety standard under subsection (a), a voluntary standard is treated as a consumer product safety rule under subsection (e), or a revised voluntary standard becomes enforceable as a consumer product safety rule under subsection (f), the Commission may initiate a rulemaking in accordance with section 553 of title 5, United States Code, to modify the requirements of the standard or revised standard or to include in the standard or revised standard any additional provision that the Commission determines is necessary to protect children from ingesting button cell or coin batteries or that would lessen the severity of injury or risk of death in the event of ingestion. Any rule promulgated under this subsection shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).3.Child-resistant packaging for button cell or coin batteries(a)RequirementNot later than 180 days after the date of the enactment of this Act, any button cell or coin battery sold, offered for sale, manufactured for sale, distributed in commerce, or imported into the United States, or included separately with a consumer product sold, offered for sale, manufactured for sale, distributed in commerce, or imported into the United States, shall be packaged in accordance with the standards provided in section 1700.15 of title 16, Code of Federal Regulations (or any successor regulation), as determined through testing in accordance with the method described in section 1700.20 of title 16, Code of Federal Regulations (or any successor regulation).(b)ApplicabilityThe requirement of subsection (a) shall be treated as a standard for the special packaging of a household substance established under section 3(a) of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1472(a)).4.DefinitionsIn this Act:(1)Button cell or coin batteryThe term button cell or coin battery means—(A)a single cell battery with a diameter greater than the height of the battery; or(B)any other battery, regardless of the technology used to produce an electrical charge, that is determined by the Commission to pose an ingestion hazard.(2)CommissionThe term Commission means the Consumer Product Safety Commission. (3)Consumer productThe term consumer product has the meaning given such term in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)).(4)Consumer product containing button cell or coin batteriesThe term consumer product containing button cell or coin batteries means a consumer product containing or designed to use one or more button cell or coin batteries, regardless of whether such batteries are intended to be replaced by the consumer or are included with the product or sold separately.